              Case 2:20-cv-00530-JCC Document 25 Filed 01/06/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KYLE POFFENROTH, individually and on                CASE NO. C20-0530-JCC
      behalf of all others similarly situated,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      RENTGROW, INC.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion to continue deadlines
18
     pending settlement (Dkt. No. 24.) Finding good cause, the motion is GRANTED. Pending
19
     deadlines in this matter are continued for a period of two (2) weeks.
20
            DATED this 6th day of January 2021.
21
                                                            William M. McCool
22
                                                            Clerk of Court
23
                                                            s/Paula McNabb
24                                                          Deputy Clerk

25

26


     MINUTE ORDER
     C20-0530-JCC
     PAGE - 1
